DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information Under 37 C.F.R. §1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.  The publication cited in the specification on page 3, second full paragraph, “Albat in Pages 68-73 of Flexo Magazine, October 2015”.  Applicant is required to furnish the publication in the subsequent response to this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist et al. in view of Stolt et al. (US 2010/0143841). 	Regarding claim 1, Blomquist et al. disclose “a relief printing element for flexographic printing comprising a raised-image surface representing an image to be printed (paragraph 118) wherein said raised-image surface comprising a plurality of features in which each feature has an area between 5 to 750 square microns (paragraph 117), and wherein said printing element is used for printing with an anilox roll (or an equivalent ink delivery system) of volume 5.0 BCM or greater (this limitation amounts to an intended use limitation: the plate of Blomquist et al. is more than capable of being used for printing with an anilox roll with a volume of 5.0 BCM).” 	Blomquist et al. fail to disclose that the features have “a height of between 0.5 and 35 microns.”  Blomquist et al. are silent with respect to the height of the features, leaving the choice up to one having ordinary skill in the art.  Stolt et al. teach that similar features in a relief printing plate can be 2-3 microns (paragraph 50).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the height of the features 2-3 microns because it has been shown in the art to be suitable for the intended purpose.  See MPEP §2144.07.   	Regarding claim 2, Blomquist et al. further teach “wherein said plurality of features form a repeating cell pattern (paragraph 118). 	Regarding claim 9, the printing element of Blomquist et al. is more than capable of being used with an anilox roll having volume of 7.7 BCM or greater.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist et al. in view of Stolt et al. and Petcavich et al. (WO2013063084). 	Regarding claims 10 and 18, Blomquist et al. teach “a flexographic printing method comprising the steps of:  	(a) providing a relief printing element for flexographic printing comprising a raised-image surface representing an image to be printed (paragraph 118) wherein said raised-image surface comprising a plurality of features in which each feature has an area between 5 to 750 square microns (paragraph 117);  	(b) providing a substrate to be printed (paragraph 118); and  	(c) printing with and anilox roll or an equivalent ink delivery system (paragraph 118).” 	Blomquist et al. fail to disclose that the features have “a height of between 0.5 and 35 microns.”  Blomquist et al. are silent with respect to the height of the features, leaving the choice up to one having ordinary skill in the art.  Stolt et al. teach that similar features in a relief printing plate can be 2-3 microns (paragraph 50).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the height of the features 2-3 microns because it has been shown in the art to be suitable for the intended purpose.  See MPEP §2144.07.    	Blomquist et al. fail to teach that the anilox roll has a volume of 5.0 BCM or greater. However, Petcavich et al. teach using an anilox roll which has a cell volume of 5-30 BCM (paragraph 23) in order to flexographically print the desired antiglare coating (abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use an anilox roll having a cell volume of greater than 7.7 BCM in order to print an antiglare coating of Petcavich et al.  	Regarding claim 11, Blomquist et al. further teach “wherein said plurality of features form a repeating cell pattern (paragraph 118).”
 
Allowable Subject Matter
Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Based on the current art of record, the prior art neither teaches nor renders obvious a relief printing element for flexographic printing having, in combination with the remaining claim elements, a the image areas have a repeating microcell pattern according to Applicant’s Patterns A through E.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853